*1282ORDER
PER CURIAM.
On consideration of the affidavit of MICHAEL I. SMITH, wherein he consents to disbarment from the Bar of the District of Columbia pursuant to § 12 of Rule XI of the Rules Governing the Bar of the District of Columbia, which affidavit has been filed with the Clerk of this Court, it is this 28th day of September, 1992
ORDERED that the said MICHAEL I. SMITH is disbarred on consent, effective 30 days from the date of this order.
The Clerk shall publish this order, but the affidavit shall not be publicly disclosed or otherwise made available except upon order of the court.
The Clerk shall cause a copy of this order to be transmitted to the Chairman of the Board on Professional Responsibility and to the respondent, thereby giving him notice of the provisions of Rule XI, § 14, concerning his responsibility to notify clients and others of this disbarment.